Case 9:16-cv-81871-KAM Document 414 Entered on FLSD Docket 03/08/2019 Page 1 of 14



                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO. 16-cv-81871-KAM

   LAN LI, et al.,

          Plaintiffs,

   v.

   JOSEPH WALSH, et al.,

         Defendants.
   _____________________________________/

             DEFENDANTS ROBERT MATTHEWS’ AND MARIA MATTHEWS’
             MOTION TO DISMISS KK-PB FINANCIAL, LLC’S CROSS-CLAIMS

          Defendants Robert Matthews and Maria Matthews, pursuant to Fed. R. Civ. P. 12(b)(6),

   file this motion to dismiss defendant KK-PB Financial, LLC’s (“KK-PB”) First Amended Cross-

   claims against Maria Matthews [DE 413].

   I.     SUMMARY OF ARGUMENT

          The Court previously dismissed KK-PB’s crossclaims against Robert Matthews (for

   fraudulent inducement, fraudulent misrepresentations, civil conspiracy with Leslie Evans, and

   civil conspiracy with Maria Matthews) and KK-PB’s crossclaims against Maria Matthews (civil

   conspiracy with Robert Matthews and aiding and abetting fraud) because the allegations were

   conclusory and did not meet Rule 9(b)’s heightened pleading standard for claims based upon an

   alleged fraud. [DE 409]

          The amended allegations regarding the crossclaims against Maria Matthews, civil

   conspiracy (Count IV) and aiding abetting fraud (Count V), add only another layer of conclusory

   gloss over the original conclusory allegations and are insufficient to meet Rule 9(b)’s heightened

   pleading standard regarding claims that are based on alleged fraud. The amended crossclaims
Case 9:16-cv-81871-KAM Document 414 Entered on FLSD Docket 03/08/2019 Page 2 of 14



   should be dismissed with prejudice for the same reasons the Court previously dismissed those

   crossclaims.

           As to the cross claims against Robert Matthews, the Court did not give KK-PB leave to

   re-file crossclaims against Robert Matthews because claims against Robert Matthews, other than

   plaintiff’s claims against Robert Matthews, are stayed.1 Accordingly, counts I, II, and III should

   be stricken.

   II.     PLEADING STANDARD

           A court should dismiss a complaint when its allegations fail to state a claim upon which

   relief can be granted. Fed. R. Civ. P. 12(b)(6). The complaint must allege “sufficient factual

   matter, accepted as true, to ‘state a claim that is plausible on its face.’” Ashcroft v. Iqbal, 556

   U.S. 662, 129 S. Ct. 1937, 1949 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

   (2007)). “A claim has facial plausibility when the pleaded factual content allows the court to

   draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 1940

   (citing Twombly, 550 U.S. at 556). A court should not accept “threadbare recitals of a cause of

   action’s elements, supported by mere conclusory statements . . . .” Id. “Conclusory allegations,

   unwarranted deductions of facts or legal conclusions masquerading as facts will not prevent

   dismissal under Rule 12(b)(6).” N.P.V. Realty Corp. v. Nationwide Mut. Ins. Co., 2011 U.S.

   Dist. LEXIS 119658, *3 (M.D. Fla. Oct. 17, 2011) (citation omitted). Allegations that are mere

   conclusions are not entitled to the assumption of truth.” Id. In considering a motion to dismiss

   brought under Federal Rule of Civil Procedure 12(b)(6), a court limits its “consideration to the

   well-pleaded factual allegations, documents central to or referenced in the complaint, and matters



   1
    On October 17, 218, the Court stayed this action against Robert Matthews pursuant to section 362 of the United
   States Bankruptcy Code, 11 U.S.C. § 362. [DE 376]. That order, however, did not lift the stay as to any other
   parties. [DE 409] at p. 2 n. 2


                                                           2
Case 9:16-cv-81871-KAM Document 414 Entered on FLSD Docket 03/08/2019 Page 3 of 14



   judicially noticed.” La Grasta v. First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004).

   Collective references are “only permissible if Defendants and the Court can ascertain which

   Defendants are alleged to have engaged in what wrongdoing.” Oginsky v. Paragon Properties of

   Costa Rica LLC, 784 F. Supp. 2d 1353, 1362 (S.D. Fla. 2011).

          Fed. R. Civ. P. 9(b)’s heightened pleading standard requires that “[i]n alleging fraud or

   mistake, a party must state with particularity the circumstances constituting fraud or mistake.

   Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1291 (11th Cir. 2010). Under Rule 9(b), a

   plaintiff must allege: (1) the precise statements, documents, or misrepresentations made; (2) the

   time, place, and person responsible for the statement; (3) the content and the manner in which

   these statements misled the plaintiff; and (4) what the defendants gained by the alleged fraud.

   Ray, 126 F.Supp.3d 1336, citing Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364,

   1380-81 (11th Cir. 1997).

   III.   ARGUMENT

   A.     The Court previously dismissed the claims against Robert Matthews, Counts I, II,
          and III, and did not provide KK-PB with leave to re-file the crossclaims against
          Robert Matthews.

          The Court’s Order [DE 409] granting Robert Matthews’s and Maria Matthews’s motion

   to dismiss KK-PB’s crossclaims dismissed the claims against Robert Matthews, Counts I, II, and

   III because those claims are stayed against Robert Matthews. [DE 409] at 2 n. 2. The Court did

   not give KK-PB leave to re-file crossclaims against Robert Matthews. [DE 409] at 6.

   Accordingly, Counts I, II, and III of the First Amended Counterclaim should be stricken.

   B.     KK-PB fails to state a claim for civil conspiracy against and Maria Matthews
          (Count IV).

          To maintain an action for civil conspiracy, a plaintiff must establish: (1) an agreement

   between two or more parties; (2) to do an unlawful act or to do a lawful act by unlawful means;


                                                  3
Case 9:16-cv-81871-KAM Document 414 Entered on FLSD Docket 03/08/2019 Page 4 of 14



   (3) the doing of some overt act in pursuance of the conspiracy; and (4) damage to plaintiff as a

   result of the acts done under the conspiracy. Raimi v. Fulong, 702 So.2d 1272, 1284 (Fla. 3d

   DCA 1997). “An action for civil conspiracy must be premised on an underlying tort or cause of

   action.” Liappas v. Augoustis, 47 So.2d 582, 582 (Fla. 1950); see also Yaralli v. Am.

   Reprographics Co., LLC, 165 So.3 d 785, 789 (Fla. 4th DCA 2015)(“a cause of action for civil

   conspiracy requires an actionable underlying tort or wrong”). Where a civil conspiracy claim is

   based on fraud, the heightened pleading standards in Rule 9(b) apply. Begualg Inv. Mgmt. Inc. v.

   Four Seasons Hotel Ltd., 2011 WL 4434891, at *6 (S.D. Fla. Sept. 23, 2011). “A complaint may

   justifiably be dismissed because of the conclusory, vague and general nature of the allegations of

   conspiracy.” In re Chiquita Brands Int’L, Inc. Alien Tort Statute & Sh’holder Derivative Litig.,

   690 F. Supp.2d 1296, 1311 (S.D. Fla. 2010).

          The Court dismissed KK-PB’s original crossclaim for civil conspiracy against Maria

   Matthews because it failed to comply with Rule 9(b)’s particularity requirement, citing American

   United Life Ins. Co. v. Martinez, 480 F.3d 1043, 1067068 (11th Cir. 2007)(“where a conspiracy

   claim alleges that two or more parties agreed to commit fraud, the plaintiffs must plead this act

   with specificity” and an “aiding and abetting claim” must conform to Rule 9(b)). In particular,

   the Court held that KK-PB’s crossclaims, which alleged that Robert Matthews and Maria

   Matthews conspired to take monies that were supposed to pay KK-PB’s promissory note and

   instead used those monies to purchase a yacht and pay their personal expenses, were conclusory

   and insufficient, stating “[s]imply alleging that there was an agreement to take money for

   personal expenses is insufficient to allege a conspiracy.”[DE 409] at 6, citing In re Chiquita

   Brands Int’l, Inc., 690 F. Supp.2d at 1311.




                                                   4
Case 9:16-cv-81871-KAM Document 414 Entered on FLSD Docket 03/08/2019 Page 5 of 14



          In the amended crossclaim for civil conspiracy against Maria Matthews, the only

   additions KK-PB makes to its original crossclaim for civil conspiracy against Maria Matthews

   are the following allegations, shown in bold italics, regarding the receipt and use of monies in a

   trust account maintained by Leslie Evans (a co-defendant) and the addition of exhibit C, a one-

   page list of those alleged transactions:

                 5.      On or about August 30, 2013, Robert V. Matthews was involved in
          a business transaction for the acquisition of the Palm House Hotel (“Hotel
          Property”) in which KK-PB was the lender and holder of a Twenty-Seven Million
          Seven Hundred Sixty-Eight Thousand Seven Hundred Fifty Dollar
          ($27,768,750.00) Promissory Note, granted by 160 Royal Palm, LLC as the
          Borrower (the “Note”), and KK-PB to be the first mortgage holder (the “First
          Mortgage”) for a Twenty-Seven Million Seven Hundred Sixty-Eight Thousand
          Seven Hundred Fifty Dollar ($27,768,750.00) Mortgage on the Hotel Property.
          Leslie Robert Evans (“Evans”), and Evans & Associates, P.A. (“Evans PA”)
          served as the Closing Agent for the transaction and Evans maintained a Trust
          Account, which received and distributed monies which should have been used
          to pay the Note, but were instead, on information and belief, distributed to or
          for the benefit of Maria Matthews, at the direction of Robert Matthews on the
          dates and in the amounts set forth in the Evans Trust Account, attached hereto.

                                                  …

          24.     KK-PB did not discover the existence, nature and extent of fraud and
          misrepresentations of Robert V. Matthews and Maria Matthews’ involvement
          therein, until the matters were alleged in the Indictment in March, 2018 and the
          SEC Complaint was filed in August, 2018 and KK-PB received, through
          discovery in this case, the Evans Trust Account record; Exhibit C, which sets
          forth the dates, amounts and recipients of funds under the direction and control
          of the Matthews, in 2013 and 2014.

                                              Count IV
                   Civil Conspiracy against Robert V. Matthews and Maria Matthews

          44.     KK-PB incorporates by reference and reallleges paragraphs 1-24 above.

          45.     On or about August 30, 2013, both Robert Matthews and on information
          and belief, Maria Matthews, had knowledge of the financial obligations of 160
          Royal Palm, LLC on the Note given to KK-PB, and on information and belief,
          in furtherance of the conspiracy between Robert V. Matthews and Maria
          Matthews, directed and diverted money from the Evans Trust Account, intended
          to pay on the Note, for the personal benefit of Maria Matthews.

                                                   5
Case 9:16-cv-81871-KAM Document 414 Entered on FLSD Docket 03/08/2019 Page 6 of 14




           46.     On information and belief, the Evans Trust Account, Exhibit C, at the
           direction of co-conspirator Robert Matthews, received monies and made
           distributions to and for the benefit of Maria Matthews, the date and amounts of
           which are set forth in Exhibit C.

           47.2 On information and belief Robert V. Matthews and Maria S. Matthews
           conspired and unlawfully took and used monies which were to pay the Note and
           purchased the 151-foot Vessel, the Alibi and paid their personal expenses and the
           delinquent Deutsch Bank mortgage on the Casa Bendita mansion, owned by
           Robert V. Matthews and resided in by the Matthews on the dates and in the
           amounts set forth in Exhibit C.

           48.3 In reliance upon the allegations in the Alibi Complaint, Robert V.
           Matthews and Maris S. Matthews were the beneficial owners of the Vessel, the
           Alibi.

           49.4 In reliance upon the allegations in paragraph 2 of the Indictment, and on
           information and belief, money which was used to purchase the Palm House Hotel
           Property and therefore pay on the Note, was unlawfully and illegally taken by
           Robert V. Matthews, for the benefit of Maria S. Matthews, to purchase the Vessel,
           the Alibi, and to pay on March 4, 2014, the Deutsch Bank Mortgage on the
           personal residence of Robert Matthews and Maria Matthews, as set forth in
           Exhibit C, for the personal financial benefit of its’ beneficial owners, Robert V.
           Matthews and Maris S. Matthews, all in pursuance of the conspiracy between
           Robert V. Matthews and Maria S. Matthews.”.

           50.5 On information and belief, in 2014, Robert V. Matthews and Maria S.
           Matthews, knowing the obligation owing on the Note, conspired to obtain $5.5
           Million from Joseph Walsh which the Matthews intended and did use to pay on
           the Deutsch Bank loan on the Casa Bendita mansion to take the mansion out of
           foreclosure.

           51.6 The action of co-conspirators Robert V. Matthews and Maria S. Matthews
           of directing, taking and receiving money, in the amounts and on the dates, as
           set forth in Exhibit C, from the Evans Trust Account assets, were to pay the

   2
     The allegations in paragraph 47 of the First Amended Crossclaims against Maria Matthews are contained in
   paragraph 43 of the original crossclaims against Maria Matthews [DE 326].
   3
     The allegations in paragraph 48 of the First Amended Crossclaims against Maria Matthews are contained in
   paragraph 44 of the original crossclaims against Maria Matthews [DE 326].
   4
     The allegations in paragraph 49 of the First Amended Crossclaims against Maria Matthews are contained in
   paragraph 45 of the original crossclaims against Maria Matthews [DE 326].
   5
     The allegations in paragraph 50 of the First Amended Crossclaims against Maria Matthews are contained in
   paragraph 46 of the original crossclaims against Maria Matthews [DE 326].
   6
     The allegations in paragraph 51 of the First Amended Crossclaims against Maria Matthews are contained in
   paragraph 47 of the original crossclaims against Maria Matthews [DE 326].



                                                           6
Case 9:16-cv-81871-KAM Document 414 Entered on FLSD Docket 03/08/2019 Page 7 of 14



           Note, caused damage to KK-PB in that the Note went into default and KK-PB is
           owed in excess of $35,000,000.00, plus additional interest, fees and costs.

           52.7 KK-PB did not discover the existence, nature and extent of the conspiracy
           between Robert V. Matthews and Maria S. Matthews until the Indictment was
           issued and the SEC Complaint filed.


           The additional allegations merely add another layer of conclusory allegations to the

   conclusory allegations that the Court previously determined were insufficient to state a claim for

   civil conspiracy. In particular, KK-PB does not allege, other than in conclusory fashion, an

   agreement between Robert Matthews and Maria Matthews to harm KK-PB. Nor does KK-PB

   allege, other than in conclusory fashion, an agreement between Robert Matthews and Maria

   Matthews to “unlawfully take and use monies which were to pay the Note” as alleged in

   paragraph 47 or “to obtain $5.5 Million from Joseph Walsh” as alleged in paragraph 50. See

   Pierson v. Orlando Regional Healthcare Systems, Inc., 2010 WL 1408391, at *23 (M.D. Fla.

   April 6, 2010)(dismissing claim for civil conspiracy claim; “[c]onclusory allegations of an

   agreement are not sufficient to state a cause of action for conspiracy”), citing MedTech Prods.

   Inc. v. Ranir, LLC, 596 F.Supp.2d 778, 795 (S.D.N.Y. 2008)(finding civil conspiracy claim

   insufficiently pleaded under Rule 8 standard where the complaint “merely concludes that an

   agreement [among the defendants] existed without any factual basis to make the allegation

   plausible”).

           While KK-PB alleges that the money that was to be used to purchase the Palm House

   Hotel Property and to pay KK-PB’s Note was allegedly unlawfully taken by Robert Matthews,

   KK-PB has not alleged, other than in conclusory fashion, that Maria Matthews had any

   knowledge of, or participated in that alleged unlawful act. See In re Chiquita Brands Int’l, Inc.,

   7
    The allegations in paragraph 52 of the First Amended Crossclaims against Maria Matthews are contained in
   paragraph 48 of the original crossclaims against Maria Matthews [DE 326].



                                                          7
Case 9:16-cv-81871-KAM Document 414 Entered on FLSD Docket 03/08/2019 Page 8 of 14



   690 F. Supp.2d at 1311 (a complaint may justifiably be dismissed because of the conclusory,

   vague, and general nature of the allegations of conspiracy). Nor does Exhibit C to the First

   Amended Crossclaim, a one page printout listing transactions in Evans’s trust account, support a

   claim for civil conspiracy against Maria Matthews. None of the transactions list her as a

   recipient. Even if she had received any of the funds, the receipt of funds from an account, alone,

   is not sufficient to support a claim for civil conspiracy. See TIC Park Centre 9, LLC v. Cabot,

   2018 WL 4828436, at *3-4 (S.D. Fla. August 31, 2018)(dismissing multiple claims against co-

   defendant based on alleged fraud, including aiding and abetting fraud and civil conspiracy;

   allegations did not demonstrate that co-defendant had any opportunity to commit fraud, failed to

   provide sufficient evidence that co-defendant had any control, other than nominal control, over

   the entities at the center of the alleged fraud, or that co-defendant had knowledge of the alleged

   fraud; receipt of monies from an account connected to alleged fraud did not establish that co-

   defendant knew that a fraud was being perpetrated).

          For all of those reasons, the crossclaim for civil conspiracy should be dismissed with

   prejudice.

   C.     KK-PB fails to state a claim for aiding and
          abetting fraud against Maria Matthews (Count V).

           “Florida courts have presumed that a tort claim for aiding and abetting fraud has three

   elements: (1) the existence of an underlying fraud; (2) that the defendant had knowledge of the

   fraud; and (3) that the defendant provided substantial assistance to advance the commission of

   the fraud.” Freeman v. JPMorgan Chase Bank N.A., 675 F.App’x 926, 934 (11th Cir. 2017)

   citing ZP No. 54 Ltd. P’Ship v. Fid. & Deposit Co. of Md., 917 So.2d 368, 371-72 (Fla. 5th DCA

   2005). “Substantial assistance occurs when a defendant affirmatively assists, helps conceal, or

   fails to act when required to do so, thereby enabling the breach to occur.” Id.


                                                    8
Case 9:16-cv-81871-KAM Document 414 Entered on FLSD Docket 03/08/2019 Page 9 of 14



           The Court dismissed KK-PB’s original crossclaim against Maria Matthews for aiding and

   abetting fraud for failing to provide adequate details regarding the element of knowledge or

   substantial assistance, stating that the allegations contained in the original cros claims were a

   textbook example of a formulaic, conclusory allegation. [DE 409] at 6.

           In the amended crossclaim for aiding and abetting fraud against Maria Matthews, the

   only additions KK-PB makes to its original crossclaim for aiding and abetting fraud against

   Maria Matthews are the following allegations, shown in bold italics, regarding the receipt and

   use of monies in a trust account maintained by Leslie Evans (a co-defendant) and the addition of

   exhibit C, a one-page list of those alleged transactions:

                                                 Count V
                             Aiding and Abetting fraud against Maria Matthews

           53.8     KK-PB incorporates by reference and reallleges paragraphs 1-24 above.

           54.9 The matters alleged in paragraphs 1-24 and specifically the Indictment and
           SEC complaint, establish that Robert V. Matthews committed a fraud on KK-PB.

           55.10 On information and belief, Maria S. Matthews had knowledge of and
           aided and induced, for her financial benefit, the fraud perpetrated by Robert V.
           Matthews on KK-PB as the beneficiary of the funds distributed from the Evans
           Trust Account, Exhibit C, in the amounts and on the dates set forth therein.

           56.11 On information and belief, Maria S. Matthews personally and financially
           benefited from the fraud perpetrated by Robert V. Matthews by Maria Matthews,
           the beneficial owner of the Vessel, the Alibi, and by Maria S. Matthews receiving
           the continued use and enjoyment of the Matthews’ Casa Bendita, Palm Beach
           mansion, subject to the Deutsch Bank loan, which was paid on from the Evans
           Trust Account, Exhibit C, which Robert V. Matthews used funds to take the

   8
     The allegations in paragraph 53 of the First Amended Crossclaims against Maria Matthews are contained in
   paragraph 49 of the original crossclaims against Maria Matthews [DE 326].
   9
     The allegations in paragraph 54 of the First Amended Crossclaims against Maria Matthews are contained in
   paragraph 50 of the original crossclaims against Maria Matthews [DE 326].
   10
      The allegations in paragraph 55 of the First Amended Crossclaims against Maria Matthews are contained in
   paragraph 51 of the original crossclaims against Maria Matthews [DE 326].
   11
      The allegations in paragraph 56 of the First Amended Crossclaims against Maria Matthews are contained in
   paragraph 52 of the original crossclaims against Maria Matthews [DE 326].




                                                           9
Case 9:16-cv-81871-KAM Document 414 Entered on FLSD Docket 03/08/2019 Page 10 of 14



            mansion out of foreclosure and the funds should have been used to pay down the
            Note.

            57.12 On information and belief, Maria S. Matthews helped, aided and assisted
            Robert V. Matthews, commencing from the date of the August 30, 2013 Closing
            at Evans’ offices, in perpetrating the fraud on KK-PB and took and concealed
            the money taken from the Evans Trust Account, in the amounts and on the
            dates set forth therein, for her own personal benefit.

            58.13 On information and belief, the funds, as set forth in Exhibit C, listing the
            date, amount and recipient, which Robert V. Matthews used to purchase the
            Alibi for Maria Matthews and retrieve his Case Bendita mansion from
            foreclosure, were funds which should have been used to pay down the Note to
            KK-PB.

            59.14 As a result of the actions of Maria S. Matthews in helping, aiding and
            assisting Robert V. Matthews to take and divert monies form the Evans Trust
            account, which were to pay the Note, she has caused KK-PB to suffer damages in
            that the Note went into default because funds were paid to the Matthews for their
            personal use and benefit, whereas said funds should have been used to pay on the
            Note.


            The additional allegations merely add another layer of conclusory allegations to the

    conclusory allegations that the Court previously determined were insufficient to state a claim for

    aiding and abetting fraud. While KK-PB alleges that the money that was to be used to pay KK-

    PB’s Note was allegedly unlawfully taken by Robert Matthews, KK-PB has not alleged, other

    than in conclusory fashion, that Maria Matthews knew about the supposed fraud. Nor has KK-PB

    alleged, with particularity, any substantial assistance that Maria Matthews allegedly provided

    Robert Matthews to advance the supposed fraud. As a result, the claim should be dismissed. See

    TIC Park Centre 9, LLC v. Cabot, 2018 WL 4828436, at *3-4 (S.D. Fla. August 31,


    12
       The allegations in paragraph 57 of the First Amended Crossclaims against Maria Matthews are contained in
    paragraph 53 of the original crossclaims against Maria Matthews [DE 326].
    13
       The allegations in paragraph 58 of the First Amended Crossclaims against Maria Matthews are contained in
    paragraph 54 of the original crossclaims against Maria Matthews [DE 326].
    14
       The allegations in paragraph 59 of the First Amended Crossclaims against Maria Matthews are contained in
    paragraph 55 of the original crossclaims against Maria Matthews [DE 326].




                                                           10
Case 9:16-cv-81871-KAM Document 414 Entered on FLSD Docket 03/08/2019 Page 11 of 14



    2018)(dismissing multiple claims against co-defendant based on alleged fraud, including aiding

    and abetting fraud and civil conspiracy; allegations did not demonstrate that co-defendant had

    any opportunity to commit fraud, failed to provide sufficient evidence that co-defendant had any

    control, other than nominal control, over the entities at the center of the alleged fraud, or that co-

    defendant had knowledge of the alleged fraud; receipt of monies from an account connected to

    alleged fraud did not establish that co-defendant knew that a fraud was being perpetrated). Nor

    does Exhibit C to the First Amended Crossclaim, a one page printout listing transactions in

    Evans’s trust account, support a claim for civil conspiracy against Maria Matthews. None of the

    transactions list her as a recipient. Even if she had received any of the funds, the receipt of funds

    from an account, alone, is not sufficient to support a claim for civil conspiracy. Id. (receipt of

    monies from an account connected to alleged fraud did not establish that co-defendant knew that

    a fraud was being perpetrated).

    IV.    CONCLUSION

           For the reasons stated above, KK-PB’s amended crossclaims against Robert Matthews

    and Maria Matthews should be dismissed, with prejudice.




                                                     11
Case 9:16-cv-81871-KAM Document 414 Entered on FLSD Docket 03/08/2019 Page 12 of 14



    Dated March 8, 2019

                                                  Respectfully submitted,

                                                  /s/ Christopher Kammerer
                                                  Christopher W. Kammerer
                                                  Florida Bar No.: 0042862
                                                  John F. Mariani
                                                  Florida Bar No. 263524
                                                  KAMMERER MARIANI PLLC
                                                  1601 Forum Place, Suite 500
                                                  West Palm Beach, FL 33401
                                                  Telephone: (561) 990-1591
                                                  Email: jmariani@kammerermariani.com
                                                  Email:ckammerer@kammerermariani.com




                                    CERTIFICATE OF SERVICE

           I hereby certify that on March 8, 2019 I electronically filed the foregoing document with

    the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served

    this day on all counsel of record or pro se parties identified on the attached Service List in the

    manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF

    or in some other authorized manner for those counsel or parties who are not authorized to

    received electronically Notices of Electronic Filing.



                                                  By:       /s/Christopher Kammerer
                                                            Christopher Kammerer




                                                    12
Case 9:16-cv-81871-KAM Document 414 Entered on FLSD Docket 03/08/2019 Page 13 of 14



                                              SERVICE LIST

                                    Lan Li, et al. v. Joseph Walsh, et al.
                          United States District Court, Southern District of Florida
                                     Case No. 16-cv-81871-KAM

     Electronic Mail Notice List

 •   Devin Sean Radkay, Esq.
           dradkay@gunster.com
           Attorney for Plaintiffs

 •   David J. George, Esq.
           jcurley@gunster.com
           Attorney for Plaintiffs

 •   Gregory R. Elder, Esq.
           gelderlaw@gmail.com
           Attorney for Leslie Robert Evans and Leslie Robert Evans & Associates, P.A.

 •   Adam T. Rabin, Esq.
          arabin@mccaberabin.com
          Attorney for Gerry Matthews

 •   Robert C. Glass, Esq.
           rglass@mccaberabin.com
           Attorney for Gerry Matthews

 •   Larry A. Zink, Esq.
           zinklaw3711@yahoo.com
           Attorney for KK-PB Financial, LLC

 •   Alaina Fotiu-Wojtowicz, Esq.
            afw@olinlawfirm.com
            Attorney for Ali Herischi and Herischi & Associates, LLC

 •   Henry B. Handler, Esq.
           hbh@whcfla.com
           Attorney for Palm House Hotel LLLP, South Atlantic Regional Center LLC,
           USREDA LLC, Joseph Walsh, Joseph Walsh, Jr., and JJW Consultancy, Ltd.

 •   David K. Friedman, Esq.
           dkf@whcfla.com
           Attorney for Palm House Hotel LLLP, South Atlantic Regional Center LLC,
           USREDA LLC, Joseph Walsh, Joseph Walsh, Jr., and JJW Consultancy, Ltd.



                                                  13
Case 9:16-cv-81871-KAM Document 414 Entered on FLSD Docket 03/08/2019 Page 14 of 14




     U.S. Mail List

 •   Botticelli Advisors LLC
     c/o Leslie Robert Evans, Reg. Agent
     214 Brazilian Avenue, Suite 200
     Palm Beach, FL 33480

 •   David Derrico
     5163 Deerhurst Crescent Circle
     Boca Raton, FL 33486

 •   Nicholas J. Laudano
     638 Shore Drive
     Boynton Beach, FL 33435

 •   J. Marcus Payne
     834 Valley Road
     Glencoe, IL 60022

 •   Eric Erkan Nur
     6242 N. State Road 7, Unit 207
     Coconut Creek, FL 33073




                                           14
